SUN CAPITAL ADVISERS TRUST SC Goldman Sachs Mid Cap Value Fund Supplement dated April 16, 2009 to the Statement of Additional Information dated May 1, 2008, as amended August 1, 2008, January 5, 2009 and March 20, 2009 Effective as of March 31, 2009, the following sections of the Statement of Additional Information relating to SC Goldman Sachs Mid Cap Value Fund (the “Fund”) are hereby revised as indicated: 1)Beginning on page 39 under the heading “Portfolio Managers,” all of the references made to Melissa R. Brown, Mark Carhart and Robert C. Jones are hereby replaced with Katinka Domotorffy and Kent Daniel. 2)In the section entitled “Other Accounts Managed by Portfolio Managers – GSAM” beginning on page 47, the account information for Melissa R. Brown, Robert C.
